          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


 W.D. Office Park, LLC,

                          Plaintiff,   Case No. 1:18-cv-03146

 v.                                    Michael L. Brown
                                       United States District Judge
 Brink’s, Incorporated,

                          Defendant.

 ________________________________/

                           OPINION & ORDER

      Plaintiff W.D. Office Park, LLC, sued to enforce a lease agreement

it allegedly entered into with Defendant Brink’s, Incorporated.

Defendant moved to dismiss, arguing no enforceable contract exists.

(Dkt. 12.) Accepting Plaintiff’s allegations as true, the Court denies

Defendant’s motion to dismiss.

I.    Background

      Plaintiff is the landlord for a commercial property in Norcross,

Georgia. (Dkt. 5 ¶ 8.) In May and July 2017, Defendant signed letters of

intent setting forth the terms under which it sought to rent the property.

(Id. ¶¶ 9–15.) The parties, however, continued to negotiate final terms.
(Id. ¶ 16.)   Plaintiff emailed Defendant an unsigned, proposed lease

agreement. (Id. ¶ 17.) It reflected specific changes arising from the

parties’ prior negotiations. (Id. ¶ 16; Dkt. 5-3.)

     Without objection, Defendant signed the lease and emailed it back

to Plaintiff. (Dkt. 5 ¶ 20.) Three days later, Plaintiff acknowledged

receipt of the executed lease. (Id. ¶ 22.) Plaintiff countersigned the lease

on February 1, 2018, but did not send Defendant a copy. (Id. ¶ 25.)

Defendant sent Plaintiff a check dated February 5th for the first month’s

rent and a security deposit.       (Id. ¶¶ 27–28.)   Defendant, however,

apparently changed its mind about executing the agreement. It notified

Plaintiff on February 5th that it was rescinding its offer to lease the

property. (Id. ¶ 30; Dkt. 5-6 at 2; Dkt. 15 at 5.) Plaintiff rejected the

rescission and told Defendant it had to honor the lease. (Dkt. 5 ¶¶ 32–

33, 37, 39–40.)

     When Defendant failed to pay rent, Plaintiff sued Defendant in

state court for breach of contract. (Dkt. 1-1.) Defendant removed the

case to this Court. (Dkt. 1 ¶ 11.) Defendant moved to dismiss, claiming

the parties never had an enforceable contract. (Dkt. 4.) Rather than

responding, Plaintiff properly filed an amended complaint, changing its



                                      2
allegations about how the parties entered into an enforceable lease. (Dkt.

5.) Defendant renewed its motion to dismiss, arguing the parties never

had an enforceable contract because Plaintiff failed to provide Defendant

an executed copy of the lease. (Dkt. 12-1 at 5.) So Defendant claims it

had the right to revoke its offer to lease the property. (Id. at 3.)

II.   Standard of Review

      A court may dismiss a pleading for “failure to state a claim upon

which relief can be granted.” FED. R. CIV. P. 12(b)(6). At the motion to

dismiss stage, “all well-pleaded facts are accepted as true, and the

reasonable inferences therefrom are construed in the light most favorable

to the plaintiff.” Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1273 n.1

(11th Cir. 1999).     Even so, a complaint offering mere “labels and

conclusions” or a “formulaic recitation of the elements of a cause of action”

is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’ ” Id. (quoting Twombly, 550 U.S. at 555). Put another way,

a plaintiff must plead “factual content that allows the court to draw the



                                      3
reasonable inference that the defendant is liable for the misconduct

alleged.” Id. This so-called “plausibility standard” is not a probability

requirement. But the plaintiff must allege enough facts so that it is

reasonable to expect that discovery will lead to evidence supporting the

claim. Id.

     Even if a plaintiff will probably not recover, a complaint may still

survive a motion to dismiss for failure to state a claim, and a court

reviewing such a motion should bear in mind that it is testing the

sufficiency of the complaint, not the merits of the case. Twombly, 550

U.S. at 556; see also AFL-CIO v. City of Miami, 637 F.3d 1178, 1186 (11th

Cir. 2011) (“[N]otice pleading does not require a plaintiff to specifically

plead every element of his cause of action, [but] a complaint must still

contain enough information regarding the material elements of a cause

of action to support recovery under some viable legal theory.” (internal

quotation marks omitted)).

     Finally, on a 12(b)(6) motion to dismiss, a court is generally limited

to considering only the four corners of the complaint.          Bickley v.

Caremark RX, Inc., 461 F.3d 1325, 1329 n.7 (11th Cir. 2006).           An

important exception to the rule applies here, however. The court may



                                    4
consider extrinsic documents if (1) they are central to the plaintiff’s

claim, and (2) the parties have not challenged their authenticity. SFM

Holdings, Ltd. v. Banc of Am. Secs., LLC, 600 F.3d 1334, 1337 (11th Cir.

2010). Here, the lease agreement and the letters of intent are central to

Plaintiff’s claim and Defendant does not challenge the documents’

authenticity. In fact, Defendant relies on the same documents in its

argument as well. (Dkt. 12-1 at 14–15.) The Court thus may consider

the lease agreement and the other attached undisputed documents

without converting the motion into a motion for summary judgment. See

Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002).

III. Discussion

     To make an enforceable contract, Georgia law requires “parties able

to contract, a consideration moving to the contract, the assent of the

parties to the terms of the contract, and a subject matter upon which the

contract can operate.” GA. CODE ANN. § 13-3-1. Mutual assent entails

proof of valid offer and acceptance.        § 13-3-2.     “An offer is the

manifestation of willingness to enter into a bargain, so made as to justify

another person in understanding that his assent to that bargain is

invited and will conclude it.” Caley v. Gulfstream Aerospace Corp., 428



                                    5
F.3d 1359, 1373 (11th Cir. 2005) (internal quotation marks omitted).

Without a Statute of Frauds issue,1 offer and acceptance need not be in

writing. Bedsole v. Action Outdoor Advert. JV, LLC., 750 S.E.2d 445, 450

(Ga. Ct. App. 2013). Instead, a court may look to the circumstances

surrounding contract formation to determine evidence of mutual assent.

Id.

      Defendant correctly recognized that Plaintiff’s amended complaint

asserts a new theory of contract formation from its original complaint.

(Dkt. 12-1 at 4.) Plaintiff no longer argues Defendant made an offer to

enter a lease by signing the lease and Plaintiff accepted Defendant’s offer

by countersigning it. (Dkt. 1-1 ¶ 15.) Plaintiff abandoned that theory,

presumedly in response to Defendant’s correct argument that under

Georgia law a party cannot accept a bilateral contract without

communication of acceptance.        See Gainesville Glass Co. v. Don


1Defendant mentions the Statute of Frauds in its reply brief. (Dkt. 16 at
11–12.) Georgia statute requires “[a]ny agreement that is not to be
performed within one year from the making thereof . . . [to] be in writing
and signed by the party to be charged therewith. . . .” GA. CODE ANN.
§ 13-5-30. Based on the pleadings, the lease agreement complies with
the Statute of Frauds because, assuming all facts in the light most
favorable to Plaintiff, both parties did sign the lease, and Defendant (“the
party to be charged with”) clearly signed the agreement. The Statute of
Frauds therefore does not require dismissal of the complaint.

                                     6
Hammond, Inc., 278 S.E.2d 182, 183–84 (Ga. Ct. App. 1981) (citing

Hartford Fire Ins. Co. v. Steenhuis, 155 S.E.2d 690, 692 (Ga. Ct. App.

1967)).   Plaintiff now alleges that its delivery of the unsigned lease

constituted an offer to enter into the lease, and Defendant accepted the

offer by signing it. (Dkt. 5 ¶¶ 17–21.)

     Defendant argues this theory fails as a matter of law because the

lease and the parties’ negotiations show they intended for the lease to be

enforceable only upon a fully executed agreement, including delivery

back to Defendant. (Dkt. 12-1 at 7.) Defendant argues that, under

Georgia law, the “mere private uncommunicated assent” to a contract is

ineffective. (Id.) But that is not what Plaintiff alleges. It alleges it

provided its manifestation of willingness to enter into a bargain when its

broker sent Defendant the lease. (Dkt. 5 ¶¶ 17–20).      It further alleges

that Defendant’s execution of the lease “evidences a meeting of the minds

as to all the terms of the contract and a present agreement to lease.” (Id.

¶ 21.) So Plaintiff claims this created a contract.

     Defendant also contends Plaintiff’s theory fails as matter of law

because Plaintiff admits it did not sign the lease before its broker sent it

out. (Dkt. 12-1 at 10.) Defendant claims that, under Georgia law, a



                                     7
landlord’s presentation of an unsigned lease to a prospective tenant

constitutes an invitation for the prospective tenant to make an offer to

lease the property. (Id.) In support of this argument, Defendant cites

Hayes v. City of Atlanta, 57 S.E. 1087 (Ga. Ct. App. 1907). (Dkt. 12-1 at

12.) But in that case, the broker who offered the lease on behalf of the

landlord had no authority to bind the landlord. 57 S.E. at 1088. Nor was

there any evidence that the landlord and the tenant had spent months

negotiating the lease to arrive at a mutually agreed upon set of terms

before the broker distributed the lease to both the landlord and the

tenant.   See id. at 1087.     This case here instead involves such

negotiations, which may have included the manner by which the parties

would execute and exchange the lease.

     Defendant also cites Lewis v. Floyd, 191 S.E.2d 291 (Ga. Ct. App.

1972). (Dkt. 12-1 at 11 n.46.) That case also did not involve thorough

negotiations like the negotiations at issue. Indeed, the parties in Lewis

disputed the alleged agreement’s terms, further suggesting that a lease

signed by one party was merely an offer. 191 S.E.2d at 292–93; see Doll

v. Grand Union Co., 925 F.2d 1363, 1368–69 (11th Cir. 1991) (“Every

possible provision of a contemplated lease may be discussed and agreed



                                   8
upon. . . . When the parties express their intention to be bound and they

specify the basic terms of the lease, the courts will enforce the contract,

and thus the lease, to avoid frustrating the parties’ original intent.”).

     Finally, Defendant claims “the parties agreed that the lease would

not become effective until both sides executed it (i.e., signed and delivered

it).” (Dkt. 12-1 at 12.) Neither the lease nor the preceding letters of

intent require delivery of the signed document as Defendant suggests.

They merely require execution. The letters of intent state that the lease

was “non-binding upon both parties until such time as a Lease agreement

has been fully executed.” (Dkts. 5-1 at 3; 5-2 at 3.) Similarly, the lease

agreement states that the parties can execute it “in two or more

counterparts.” (Dkt. 5-4 at 12.) It also states that each counterpart “shall

be effective if it bears the signatures of all parties hereto; or so many

counterparts shall contain all of the signatures of the parties hereto shall

constitute one Lease, and shall be effective as such.” (Id.)

     Defendant argues that the Georgia Supreme Court’s decision in

20/20 Vision Center, Inc. v. Hudgens, 345 S.E.2d 330 (Ga. 1986), controls

the outcome here. (Dkt. 12-1 at 15.) Defendant claims that the Georgia

Supreme Court held that “where a proposed lease indicates on its face



                                     9
that it is ineffective until both sides execute it, the signature of just one

party is insufficient to create a binding contract.” (Id. at 15–16.) But

that case involved nowhere near similar facts. The Georgia Supreme

Court found that there were many reasons the return of the lease did not

create a binding contract, including because the putative landlord

intentionally failed to sign the lease before sending it to the putative

tenant so that the landlord could avoid being bound by the agreement.

345 S.E.2d at 333. No such evidence exists here — at least not yet.2

     In determining whether parties had the mutual assent or meeting

of the minds necessary to agree, Georgia law applies an objective theory

of intent by which one party’s intention has the meaning “a reasonable

man in the position of the other contracting party would ascribe to the

first party’s manifestations of assent, or that meaning which the other

contracting party knew the first party ascribed to his manifestations of




2  Defendant’s argument based on unsigned signature blocks is also
unavailing at this point in the litigation. Georgia caselaw permits
enforcing a contract despite an unsigned signature block. Cobra Tactical,
Inc. v. Payment All. Int’l, Inc., 315 F. Supp. 3d 1342, 1347 (N.D. Ga. 2018)
(“[T]he mere fact that a contract contains signature blocks does not mean
that signature is required to make the contract effective. . . . Signatures
are only required when the contract itself explicitly requires them to be
effective.”).

                                     10
assent.” Legg v. Stovall Tire & Marine, Inc., 538 S.E.2d 489, 491 (Ga. Ct.

App. 2000) (citing Cox Broad. Corp. v. Nat’l Collegiate Athletic Ass’n, 297

S.E.2d 733, 737 (Ga. 1982)). In deciding whether parties mutually

assented to the terms of a contract, a court may consider the

circumstances surrounding making the contract, including the parties’

discussions and correspondence. Frickey v. Jones, 630 S.E.2d 374, 376

(Ga. 2006) (“The circumstances surrounding the making of the contract,

such as correspondence and discussions, are relevant in deciding if there

was a mutual assent to an agreement, and courts are free to consider

such extrinsic evidence.”).

     This case involves more than six months of negotiations and the

involvement of a broker who went back and forth between Plaintiff and

Defendant. It involves correspondence from the broker about how the

parties should finalize their agreement. Perhaps discovery will show

that the parties did not intend to operate in the manner Plaintiff alleges

in its amended complaint. It may be, for example, that the broker would

say that he expected each party to enunciate its assent by signing their

counterpart of the lease and returning it to him. After all, he seemed to

think Defendant would return a signed copy that he could give to



                                    11
Plaintiff. (Dkt. 5-3 at 1.) And Defendant expected to receive an executed

copy in return. (Dkt. 12-2 at 2.) The Court, however, cannot consider

any such facts, as they are neither included in the amended complaint

nor part of the contract (or other extrinsic documents properly before the

Court).

      Plaintiff’s theory of the case is its second argument — and may be

a position taken in desperation. In deciding this motion to dismiss, the

Court still makes all reasonable and positive inferences in Plaintiff’s

favor. Bryant, 187 F.3d at 1273 n.1. Plaintiff claims it intended to make

an offer through its delivery of the execution copy of the lease. (Dkts. 5

¶ 19; 15 at 4.) Plaintiff presented a lease agreement reflecting months of

negotiations between the parties and Defendant signed the proposed

lease without making any changes. (Dkt. 5 ¶¶ 16–17, 20–21.) Accepting

these allegations as true, the Court finds Plaintiff has alleged a valid

contract.

IV.   Conclusion

      The Court DENIES Defendant Brink’s, Incorporated’s Motion to

Dismiss for Failure to State a Claim (Dkt. 12). The Court, however,

recognizes the “wonky” nature of this case, including Plaintiff’s shifting



                                   12
theories, the unsigned witness block, and Defendant’s and the broker’s

apparent belief that Plaintiff would return an executed lease. While

insufficient to preclude Plaintiff’s allegations at this point, the Court

recognizes these irregularities may have greater significance after

discovery. This case may look differently. The Court thus invites either

party to propose a bifurcated and accelerated discovery plan focused on

the execution of the lease so that Defendant might file an early motion

for summary judgment before the parties incur the costs of potentially

unnecessary discovery.

     SO ORDERED this 22nd day of August, 2019.




                                   13
